                      THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 GLORIA CORWIN,                                    )
                                                   )
         Plaintiff,                                )
                                                   )        NO. 3:18-cv-00740
 v.                                                )        JUDGE RICHARDSON
                                                   )
 STATE FARM FIRE AND CASUALTY                      )
 COMPANY,                                          )
                                                   )
         Defendant.                                )

                                              ORDER
        The parties have filed a Joint Stipulation of Dismissal (Doc. No. 65) stating that no claims

remain for resolution by the Court. Under Fed. R. Civ. P. 41(a)(1)(A)(ii), the Stipulation sufficed

to dismiss this action without any action on the part of the Court. Because the parties have stated

that the dismissal is with prejudice, the dismissal in fact is with prejudice.

        Accordingly, the Court acknowledges that this action has been DISMISSED with

prejudice, and the Clerk is directed to close the file. This Order shall constitute final judgment for

purposes of Fed. R. Civ. P. 58.

        IT IS SO ORDERED.



                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00740 Document 67 Filed 12/04/20 Page 1 of 1 PageID #: 358
